--------------------------------------------------------------------------------


EXHIBIT 10.98
 


 
MEZZANINE NOTE
 
(Intermediate Mezzanine)
 


New York, New York
$20,000,000                                                         February 9,
2005




MEZZANINE NOTE (Intermediate Mezzanine), dated as of February 9, 2005 (this
Mezzanine Note), by CNL HOTEL DEL INTERMEDIATE MEZZ PARTNERS, LP, a Delaware
limited partnership (Mezzanine Borrower) having an office at c/o CNL Hotels &
Resorts, Inc., Center at City Commons, 450 South Orange Avenue, Orlando, Florida
32801, in favor of GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation
(together with its successors and assigns, Mezzanine Lender), having an office
at 60 Wall Street, 10th Floor, New York, New York 10005.
 
NOW, THEREFORE, FOR VALUE RECEIVED, Mezzanine Borrower promises to pay to the
order of Mezzanine Lender the Principal Amount (as defined below), together with
interest from the date hereof and other fees, expenses and charges as provided
in this Mezzanine Note.
 

1.  
DEFINED TERMS.

 

a.  
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given thereto in the Mezzanine Loan Agreement (as defined
below), unless otherwise expressly provided herein. All references to sections
shall be deemed to be references to sections of this Mezzanine Note, unless
otherwise indicated.

 

b.  
The following terms shall have the meanings ascribed thereto:

 
Default Rate shall mean, with respect to an acceleration of the Mezzanine Loan,
a rate per annum equal to the lesser of (a) the Maximum Legal Rate and (b) four
percent (4%) above the LIBOR Rate, adjusted from time to time as set forth
herein.
 
Extension Notice shall mean the First Extension Notice or the Second Extension
Notice, as applicable.
 
Extension Option shall mean the First Extension Option or the Second Extension
Option, as applicable.
 
First Extended Maturity Date shall have the meaning set forth in Section 5(a).
 
First Extension Notice shall have the meaning set forth in Section 5(a).
 


--------------------------------------------------------------------------------



First Extension Option shall have the meaning set forth in Section 5(a).
 
Initial Maturity Date shall mean February 9, 2008.
 
Interest Determination Date shall mean, with respect to each Interest Period,
the date which is two (2) Business Days prior to the fifteenth (15th) day of
each calendar month.
 
Interest Period shall mean each interest period commencing on the fifteenth
(15th) calendar day of a calendar month and ending on (and including) the
fourteenth (14th) calendar day of the following calendar month; provided that
the first interest period shall commence on the date hereof.
 
LIBOR shall mean, with respect to any Interest Determination Date, the rate
(expressed as a percentage per annum rounded upwards, if necessary, to the
nearest one hundredth (1/100) of one percent (1%)) for deposits in U.S. Dollars
for a one (1) month period that appears on Telerate Page 3750 (as defined below)
as of 11:00 a.m., London time, on such Interest Determination Date. If such rate
does not appear on Telerate Page 3750 as of 11:00 a.m., London time, on the
applicable Interest Determination Date, the Mezzanine Lender shall request the
principal London office of any four (4) prime banks in the London interbank
market selected by the Mezzanine Lender to provide such banks' quotations of the
rates at which deposits in U.S. Dollars are offered by such banks at
approximately 11:00 a.m., London time, to prime banks in the London interbank
market for a one (1) month period commencing on the first day of the related
Interest Period and in a principal amount that is representative for a single
transaction in the relevant market at the relevant time. If at least two (2)
such offered quotations are so provided, LIBOR will be the arithmetic mean of
such quotations (expressed as a percentage and rounded upwards, if necessary, to
the nearest one hundredth (1/100) of one percent (1%)). If fewer than two (2)
such quotations are so provided, the Mezzanine Lender will request major banks
in New York City selected by the Mezzanine Lender to quote such banks' rates for
loans in U.S. Dollars to leading European banks as of approximately 11:00 a.m.,
New York City time, on the applicable Interest Determination Date for a one (1)
month period commencing on the first day of the related Interest Period and in
an amount that is representative for a single transaction in the relevant market
at the relevant time. If at least two (2) such rates are so provided, LIBOR will
be the arithmetic mean of such rates (expressed as a percentage and rounded
upwards, if necessary, to the nearest one hundredth (1/100) of one percent
(1%)). If fewer than two (2) rates are so provided, then LIBOR will be LIBOR
used to determine the LIBOR Rate during the immediately preceding Interest
Period.
 
LIBOR Margin shall mean 140 basis points (1.40%) per annum.
 
LIBOR Rate shall mean, with respect to each Interest Period, an interest rate
per annum equal to the sum of (a) LIBOR, determined as of the Interest
Determination Date immediately preceding the commencement of such Interest
Period, plus (b) the LIBOR Margin.
 


--------------------------------------------------------------------------------



Maturity Date shall mean the Initial Maturity Date, provided that (a) in the
event of the exercise by Mezzanine Borrower of the First Extension Option
pursuant to Section 5(a) of this Mezzanine Note, the Maturity Date shall be the
First Extended Maturity Date, and (b) in the event of the exercise by Mezzanine
Borrower of the Second Extension Option pursuant to Section 5(a) of this
Mezzanine Note, the Maturity Date shall be the Second Extended Maturity Date, or
such earlier date on which the final payment of principal of this Mezzanine Note
becomes due and payable as provided in the Mezzanine Loan Agreement or this
Mezzanine Note, whether at such stated maturity date, by declaration of
acceleration, or otherwise; provided, notwithstanding the foregoing, the
Maturity Date shall automatically be deemed to refer to any earlier date that
either the Mortgage Loan or Senior Mezzanine Loan is paid in full (including,
without limitation, as a result of an acceleration thereof, a refinancing or
otherwise).
 
Maturity Date Payment shall have the meaning set forth in Section 3(d).
 
Mezzanine Borrower shall have the meaning provided in the first paragraph
hereof.
 
Mezzanine Lender shall have the meaning provided in the first paragraph hereof.
 
Mezzanine Loan Agreement shall mean the Mezzanine Loan and Security Agreement
(Intermediate Mezzanine), dated the date hereof, between Mezzanine Borrower and
Mezzanine Lender.
 
Mezzanine Note shall have the meaning provided in the first paragraph hereof.
 
Payment Date shall be the ninth (9th) calendar day of each calendar month and if
such day is not a Business Day, then the Business Day immediately preceding such
day, commencing on March 9, 2005 and continuing to and including the Maturity
Date.
 
Prepayment Date shall have the meaning provided in Section 4(a)(i).
 
Prepayment Fee shall mean a non-refundable fee equal to, in connection with
Mezzanine Borrower's payment of the Loan (or any part thereof, to the extent
permitted by the Loan Documents (Intermediate Mezzanine)) (i) on or after the
Closing Date and to but excluding March 9, 2005, 1% of the outstanding Principal
Amount being prepaid, (ii) on or after March 9, 2005 and to but excluding April
9, 2005, 0.9228% of the outstanding Principal Amount being prepaid, (iii) on or
after April 9, 2005 and to but excluding May 9, 2005, 0.8459% of the outstanding
Principal Amount being prepaid, (iv) on or after May 9, 2005 and to but
excluding June 9, 2005, 0.769% of the outstanding Principal Amount being
prepaid, (v) on or after June 9, 2005 and to but excluding July 9, 2005, 0.6921%
of the outstanding Principal Amount being prepaid, (vi) on or after July 9, 2005
and to but excluding August 9, 2005, 0.6152% of the outstanding Principal Amount
being prepaid, (vii) on or after August 9, 2005 and to but excluding September
9, 2005, 0.5383% of the outstanding Principal Amount being prepaid, (viii) on or
after September 9, 2005 and to but excluding October 9, 2005, 0.4614% of the
outstanding Principal Amount being prepaid, (ix) on or after October 9, 2005 and
to but excluding November 9, 2005, 0.3845% of the outstanding Principal Amount
being prepaid, (x) on or after November 9, 2005 and to but excluding December 9,
2005, 0.3076% of the outstanding
 


--------------------------------------------------------------------------------



Principal Amount being prepaid, (xi) on or after December 9, 2005 and to but
excluding January 9, 2006, 0.2307% of the outstanding Principal Amount being
prepaid, (xii) on or after January 9, 2006 and to but excluding February 9,
2006, 0.1538% of the outstanding Principal Amount being prepaid, and (xiii) on
or after February 9, 2006 and to but excluding March 9, 2006, 0.0769% of the
outstanding Principal Amount being prepaid. No Prepayment Fee shall be due on
any payments on or after March 9, 2006. The Prepayment Fee shall be payable
simultaneously with Mezzanine Borrower's payment of the Principal Amount.
 
Prepayment Notice shall have the meaning provided in Section 4(a)(i).
 
Principal Amount shall mean TWENTY MILLION DOLLARS ($20,000,000) or so much as
may be outstanding under this Mezzanine Note from time to time.
 
Second Extended Maturity Date shall have the meaning set forth in Section 5(a).
 
Second Extension Notice shall have the meaning set forth in Section 5(a).
 
Second Extension Option shall have the meaning set forth in Section 5(a).
 
Telerate Page 3750 shall mean the display designated as "Page 3750" on the Dow
Jones Telerate Service (or such other page as may replace Page 3750 on that
service) or such other service as may be nominated by the British Bankers'
Association as the information vendor for the purpose of displaying British
Bankers' Association Interest Settlement Rates for U.S. Dollar deposits.
 

2.  
INTEREST.

 

a.  
Prior to the Maturity Date, interest shall accrue on the Principal Amount as
follows:

 

i.  
from and including the date hereof to, but not including, February 15, 2005, at
a rate per annum equal to 3.99%; and

 

ii.  
from and including February 15, 2005, and thereafter during each Interest Period
during the term of this Mezzanine Note, at the LIBOR Rate.

 

b.  
From and after the Maturity Date and from and after the occurrence and during
the continuance of any Event of Default, interest shall accrue on the Principal
Amount at the Default Rate.

 

c.  
Except as expressly set forth in the Mezzanine Loan Agreement to the contrary,
interest shall accrue on all amounts advanced by Mezzanine Lender pursuant to
the Loan Documents (Intermediate Mezzanine) (other than the Principal Amount,
which shall accrue interest in accordance with clauses a. and b. above) at the
Default Rate.

 


--------------------------------------------------------------------------------





 

d.  
Interest, for any given Interest Period, shall be computed on the Principal
Amount on the basis of a fraction, the denominator of which shall be 360 and the
numerator of which shall be the actual number of days in the relevant Interest
Period.

 

e.  
The provisions of this Section 2 are subject in all events to the provisions of
Section 2.2.4 of the Mezzanine Loan Agreement.

 

3.  
PAYMENTS.

 

a.  
On each Payment Date, Mezzanine Borrower shall pay to Mezzanine Lender interest
accruing hereunder during the entire Interest Period in which said Payment Date
occurs.

 

b.  
All payments made by Mezzanine Borrower hereunder or under any of the Loan
Documents (Intermediate Mezzanine) shall be made on or before 12:00 noon New
York City time. Any payments received after such time shall be credited to the
next following Business Day.

 

c.  
All amounts advanced by Mezzanine Lender pursuant to the Loan Documents
(Intermediate Mezzanine), other than the Principal Amount, or other charges
provided in the Loan Documents (Intermediate Mezzanine), shall be due and
payable as provided in the Loan Documents (Intermediate Mezzanine). In the event
any such advance or charge is not so repaid by Mezzanine Borrower, Mezzanine
Lender may, at its option, first apply any payments received under this
Mezzanine Note to repay such advances, together with any interest thereon, or
other charges as provided in the Loan Documents (Intermediate Mezzanine), and
the balance, if any, shall be applied in payment of any installment of interest
or principal then due and payable.

 

d.  
The entire Principal Amount of this Mezzanine Note, all unpaid accrued interest,
all interest that would accrue on the Principal Amount through the end of the
Interest Period during which the Maturity Date occurs (even if such period
extends beyond the Maturity Date) and all other fees and sums then payable
hereunder or under the Loan Documents (Intermediate Mezzanine), including,
without limitation the Prepayment Fee, if applicable (collectively, the Maturity
Date Payment), shall be due and payable in full on the Maturity Date.

 

e.  
Amounts due on this Mezzanine Note shall be payable, without any counterclaim,
setoff or deduction whatsoever, at the office of Mezzanine Lender or its agent
or designee at the address set forth on the first page of this Mezzanine Note or
at such other place as Mezzanine Lender or its agent or designee may from time
to time designate in writing.

 


--------------------------------------------------------------------------------





 

f.  
All amounts due under this Mezzanine Note, including, without limitation,
interest and the Principal Amount, shall be due and payable in lawful money of
the United States.

 

g.  
To the extent that Mezzanine Borrower makes a payment or Mezzanine Lender
receives any payment or proceeds for Mezzanine Borrower's benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Mezzanine Borrower hereunder intended
to be satisfied shall be revived and continue as if such payment or proceeds had
not been received by Mezzanine Lender.

 

4.  
PREPAYMENTS. Prior to February 15, 2005, the outstanding Principal Amount may
not be paid in whole or in part.

 

a.  
Voluntary Prepayments. Mezzanine Borrower shall have the right on any Business
Day on or after February 15, 2005 to prepay the Principal Amount in whole or in
part, upon satisfaction of the following conditions:

 

i.  
Mezzanine Borrower shall provide prior written notice (the Prepayment Notice) to
Mezzanine Lender specifying the proposed Business Day on which the prepayment is
to be made, which date shall be no earlier than thirty (30) days after the date
of such Prepayment Notice (the date of a prepayment pursuant to this Section
4(a) and Section 4(b) below being the Prepayment Date). Any such Prepayment
Notice shall be revocable by Mezzanine Borrower (but not more than two (2) times
in any twelve (12) month period) provided, however, if Mezzanine Borrower elects
to so revoke a Prepayment Notice, Mezzanine Borrower shall reimburse Mezzanine
Lender for the actual out-of-pocket expenses incurred by Mezzanine Lender in
connection with such revocation;

 

ii.  
Mezzanine Borrower shall comply with the provisions set forth in Section 4(c) of
this Mezzanine Note; and

 

iii.  
No prepayment shall be permitted on any date during the period commencing on the
first calendar day immediately following a Payment Date to, but not including,
the Interest Determination Date in such calendar month.

 

b.  
Mandatory Prepayments.

 

i.  
On the next occurring Payment Date following the date on which Mezzanine
Borrower actually receives any Proceeds, Mezzanine Borrower shall prepay the
outstanding principal balance of the Mezzanine Note in an

 


--------------------------------------------------------------------------------



amount equal to one hundred percent (100%) of such Proceeds, but in such event
no Prepayment Fee shall be payable; and
 

ii.  
Mezzanine Borrower shall comply with the provisions set forth in Section 4(c) of
this Mezzanine Note.

 

c.  
Payments in Connection with a Prepayment.

 

i.  
On the date on which a prepayment, voluntary or mandatory, is made under this
Mezzanine Note or as required under the Loan Agreement, Mezzanine Borrower shall
pay to Mezzanine Lender all unpaid interest on the Principal Amount prepaid,
such unpaid interest calculated, (1) in the event prepayment is made from the
fifteenth (15th) day of any calendar month through the ninth (9th) day of the
succeeding calendar month, through the end of the Interest Period during which
such prepayment occurs and (2) in the event such prepayment is made from the
Interest Determination Date in any calendar month through the fourteenth (14th)
day of any calendar month, through the end of the Interest Period next
succeeding the Interest Period in which such prepayment occurs. In either case,
accrued interest shall be calculated as if such Interest Period extends beyond
the date of such prepayment and be calculated as if the Loan has not been
prepaid on such date. Notwithstanding the foregoing, provided the Loan is still
owned solely by German American Capital Corporation at the time of such
prepayment, Mezzanine Borrower shall only be required to pay Mezzanine Lender
all unpaid interest on the Principal Amount prepaid, such unpaid interest
calculated through the date of such prepayment.

 

ii.  
On the Prepayment Date, Mezzanine Borrower shall pay to Mezzanine Lender all
other sums, not including scheduled interest payments but including and not
limited to, the Prepayment Fee, then due under the Mezzanine Note, the Mezzanine
Loan Agreement, the Pledge, and the other Loan Documents (Intermediate
Mezzanine); and

 

iii.  
Mezzanine Borrower shall pay all costs and expenses of Mezzanine Lender incurred
in connection with the prepayment (including without limitation, any costs and
expenses associated with a release of the Lien of the related Pledge as set
forth in Section 2.3.3 of the Mezzanine Loan Agreement as well as reasonable
attorneys' fees and expenses).

 

5.  
EXTENSION OPTION.

 

a.  
Extension Option. Subject to the provisions of this Section 5, Mezzanine
Borrower shall have the option (the First Extension Option), by irrevocable
written notice (the First Extension Notice) delivered to Mezzanine Lender no
later than thirty (30) days prior to the Initial Maturity Date, to extend the
Maturity Date to February 9, 2009 (the First Extended Maturity Date). In the
event

 


--------------------------------------------------------------------------------



Mezzanine Borrower shall have exercised the First Extension Option, Mezzanine
Borrower shall have the option (the Second Extension Option), by irrevocable
written notice (the Second Extension Notice) delivered to Mezzanine Lender no
later than thirty (30) days prior to the First Extended Maturity Date, to extend
the First Extended Maturity Date to February 9, 2010 (the Second Extended
Maturity Date). Mezzanine Borrower's right to so extend the Maturity Date shall
be subject to the satisfaction of the following conditions precedent prior to
each extension hereunder:
 

i.  
no Monetary Default or Event of Default shall have occurred and be continuing
both on (A) the date Mezzanine Borrower delivers the First Extension Notice or
the Second Extension Notice, as applicable, and (B) on the Initial Maturity Date
and the First Extended Maturity Date, as applicable;

 

ii.  
Mezzanine Borrower shall obtain and deliver to Mezzanine Lender not later than
one (1) Business Day prior to the first day of the term of the Loan as extended
one or more Extension Interest Rate Cap Agreements from an Acceptable
Counterparty which Extension Interest Rate Cap Agreement(s) shall have a strike
rate equal to the Maximum Pay Rate and shall be effective for the period
commencing on the day immediately following the then applicable Maturity Date
(prior to giving effect to the applicable Extension Option) and ending on the
last day of the Interest Period in which the applicable extended Maturity Date
occurs;

 

iii.  
Mezzanine Borrower shall deliver (or shall commit to deliver within five (5)
Business Days thereafter) a Counterparty Opinion with respect to the Extension
Interest Rate Agreement and the related Acknowledgment; and

 

iv.  
Mortgage Borrower and Senior Mezzanine Borrower simultaneously extend the term
of each of the Mortgage Loan and the Senior Mezzanine Loan, as applicable, for
an identical period of time.

 

b.  
Extension Documentation. As soon as practicable following an extension of the
Maturity Date pursuant to this Section 5, Mezzanine Borrower shall, if requested
by Mezzanine Lender, execute and deliver an amendment of and/or restatement of
the Mezzanine Note and shall, if requested by Mezzanine Lender, enter into such
amendments to the related Loan Documents (Intermediate Mezzanine) as may be
necessary or appropriate to evidence the extension of the Maturity Date as
provided in this Section 5; provided, however, that no failure by Mezzanine
Borrower to enter into any such amendments and/or restatements shall affect the
rights or obligations of Mezzanine Borrower or Mezzanine Lender with respect to
the extension of the Maturity Date.

 


--------------------------------------------------------------------------------





 

6.  
MISCELLANEOUS.

 

a.  
Waiver. Mezzanine Borrower and all endorsers, sureties and guarantors hereby
jointly and severally waive all applicable exemption rights, valuation and
appraisement, presentment for payment, demand, notice of demand, notice of
nonpayment or dishonor, protest and notice of protest of this Mezzanine Note,
and, except as otherwise expressly provided in the Loan Documents (Intermediate
Mezzanine), all other notices in connection with the delivery, acceptance,
performance, default or enforcement of the payment of this Mezzanine Note.
Mezzanine Borrower and all endorsers, sureties and guarantors consent to any and
all extensions of time, renewals, waivers or modifications that may be granted
by Mezzanine Lender with respect to the payment or other provisions of this
Mezzanine Note and to the release of the collateral securing this Mezzanine Note
or any part thereof, with or without substitution, and agree that additional
makers, endorsers, guarantors or sureties may become parties hereto without
notice to them or affecting their liability under this Mezzanine Note.

 

b.  
Non-Recourse. Recourse to the Mezzanine Borrower or any other Person with
respect to any claims arising under or in connection with this Mezzanine Note
shall be limited to the extent provided in Section 18 of the Mezzanine Loan
Agreement and the terms, covenants and conditions of Section 18 of the Mezzanine
Loan Agreement are hereby incorporated by reference as if fully set forth in
this Mezzanine Note.

 

c.  
Mezzanine Note Secured. This Mezzanine Note and all obligations of Mezzanine
Borrower hereunder are secured by the Mezzanine Loan Agreement, the Pledge and
the other Loan Documents (Intermediate Mezzanine).

 

d.  
Notices. Any notice, election, request or demand which by any provision of this
Mezzanine Note is required or permitted to be given or served hereunder shall be
given or served in the manner required for the delivery of notices pursuant to
the Mezzanine Loan Agreement.

 

e.  
Entire Agreement. This Mezzanine Note, together with the other Loan Documents
(Intermediate Mezzanine), constitutes the entire and final agreement between
Mezzanine Borrower and Mezzanine Lender with respect to the subject matter
hereof and thereof and may only be changed, amended, modified or waived by an
instrument in writing signed by Mezzanine Borrower and Mezzanine Lender.

 

f.  
No Waiver. No waiver of any term or condition of this Mezzanine Note, whether by
delay, omission or otherwise, shall be effective unless in writing and signed by
the party sought to be charged, and then such waiver shall be effective only in
the specific instance and for the purpose for which given. No notice to, or
demand

 


--------------------------------------------------------------------------------



on, Mezzanine Borrower shall entitle Mezzanine Borrower to any other or future
notice or demand in the same, similar or other circumstances.
 

g.  
Successors and Assigns. This Mezzanine Note shall be binding upon and inure to
the benefit of Mezzanine Borrower and Mezzanine Lender and their respective
successors and permitted assigns. Upon any endorsement, assignment, or other
transfer of this Mezzanine Note by Mezzanine Lender or by operation of law, the
term "Mezzanine Lender" as used herein, shall mean such endorsee, assignee, or
other transferee or successor to Mezzanine Lender then becoming the holder of
this Mezzanine Note. The term "Mezzanine Borrower" as used herein shall include
the respective successors and assigns, legal and personal representatives,
executors, administrators, devisees, legatees and heirs of Mezzanine Borrower,
if any.

 

h.  
Captions. All paragraph, section, exhibit and schedule headings and captions
herein are used for reference only and in no way limit or describe the scope or
intent of, or in any way affect, this Mezzanine Note.

 

i.  
Severability. The provisions of this Mezzanine Note are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, and not any other clause or provision of
this Mezzanine Note.

 

j.  
GOVERNING LAW. THIS MEZZANINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW. MEZZANINE BORROWER AGREES THAT, AT
MEZZANINE LENDER'S OPTION, ANY SUIT FOR THE ENFORCEMENT OF THIS MEZZANINE NOTE
OR ANY OTHER MEZZANINE LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING
MADE UPON MEZZANINE BORROWER IN THE MANNER AND AT THE ADDRESS SPECIFIED FOR
NOTICES IN THE MEZZANINE LOAN AGREEMENT. MEZZANINE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

k.  
JURY TRIAL WAIVER. MEZZANINE BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR
UNDER IT HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I)
ARISING UNDER THIS MEZZANINE NOTE, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR
FUTURE

 


--------------------------------------------------------------------------------



MODIFICATION THEREOF OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
MEZZANINE NOTE (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND MEZZANINE BORROWER HEREBY AGREES AND CONSENTS
THAT AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO
TRIAL BY JURY. MEZZANINE BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL
COUNSEL REGARDING THE MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER
IS AN ESSENTIAL INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE
THE REPAYMENT OF THE LOAN.
 

l.  
Counterclaims and other Actions. Mezzanine Borrower hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Mezzanine Lender on this Mezzanine Note, any and every right it may
have to (i) interpose any counterclaim therein (other than a counterclaim which
can only be asserted in the suit, action or proceeding brought by Mezzanine
Lender on this Mezzanine Note and cannot be maintained in a separate action) and
(ii) have any such suit, action or proceeding consolidated with any other or
separate suit, action or proceeding.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Mezzanine Borrower has caused this Mezzanine Note to be
executed and delivered as of the day and year first above written.
 




MEZZANINE BORROWER:


CNL HOTEL DEL INTERMEDIATE MEZZ
PARTNERS, LP, a Delaware limited partnership


By: CNL Hotel Del Intermediate Mezz Partners
GP, LLC, a Delaware limited liability company
Its General Partner




By:  /s/ John X. Brady, Jr.
Name:  John X. Brady, Jr.
Title:    Vice President


